Name: Commission Regulation (EEC) No 968/87 of 2 April 1987 correcting Regulation (EEC) No 921/87 fixing the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 / 14 Official Journal of the European Communities 3 . 4. 87 COMMISSION REGULATION (EEC) No 968/87 of 2 April 1987 correcting Regulation (EEC) No 921/87 fixing the export refunds on oil seeds referred to in Article 28 of Regulation No 136/66/EEC ; whereas a check has revealed that some mistakes have crept into the Annex to that Regulation ; whereas the Regulation in question should be corrected accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Whereas Commission Regulation (EEC) No 921 /87 (3) fixes the amount of the refund for colza and rape seed HAS ADOPTED THIS REGULATION : Article 1 The final refunds for seeds harvested and exported from Spain and Portugal, in the Annex to Regulation (EEC) No 921 /87, read as follows : '(amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month (') 6th month (')  Portugal (Esc) 4 982,20 4 977,28 4 945,09 4 142,78 4 142,78 4 100,73  Spain (Pta) 4 110,96 4 110,96 4 1 10,96 3 429,88 3 429,88 3 401,16 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Where any party concerned so requests, it shall apply from 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5. 1986, p . 8 . 3) OJ No L 89, 1 . 4. 1987, p . 20 .